. ....
;!     )

i,,:

                                           s,..:....
!z

                  OFFICE   OF   THE   ATTORNEY   GENERAL        OF   TEXAS
                                          AUSTIN




           Honomable J. c. kwdy
           county nudltor, Mlchita County
           aichita Falls, Texas

           Deer Sir:



                      Your opinion requerr
           March 20, 1944, reeUr as iol

                                                              8alarler of
                the oiiiclal co
                wore $2,700.00
                Artlcla 8327


                                                       lohita County were
                                                       at $3,000.00 per




                                  the baeie of $2,700.00 through the
                                 nuary 1, 1944, this was oalled to
                                 the Commissioners*Court, at which
                                elonera' Court, by order properly
                                ad, a8 hod been the praatice in the
                ieat of uny increase or dacreasa in salariee,ralaed
                the aalarlee of euoh reporters iropl$2,700.00 to
                $3,000.00 per pnnum, elYaatfvaee.of JanUtiry1, 1944.
                The enlary of $2,700.00 wae paid the Reporter8 for the
                yeur 1943, ease being peld semi-monthlyand aoaepted
                Without oomplaintor proteet.
                      "Yo,uropinion on the fol1ordng~111 be greatly
                appreols&ed:
IiOaOrabloJ.   C. Oowdy, page 2
                              336
EoRorableJ. 0. Oowdy, pa@ a
~konorablo   J.    C.   Ooudy,    pege 4




to o~~p0nrtloa for tranmrlpt r.08                a8   pr0hied.r0r   by   hr.
Ioar GoaeImlOne?8~tkolut,
                        th0+OforO, Wa8~rithO0h authority
to rain UM 8alari88 iror #t,900 80 $3,000.   ft8 0rd.r 80
DlWibine Ua8 void.               ,- O'?OF--nt8        inVOlTa 8hfStib
                                                                    b




                  -m: oeuuty0rri0idO 0xOO.rlf
                                           eo~ld~n~h.waitr
    :~,gleooM8y~~‘rlght             te                      or the
                                       a(H8ert the lnTalldlty
      or&-by.           .*       tromthm oeuntyra8 tb ralary     th&g
               Ye
      JweTlllo u,
                l  UM th 8 a uo untlxoood tb o la wf\rOOl.
                                                         P YPf#-
      8ioW Or 8hO bMa8WoP.      %e &ttW,    in aOO8pting 8uOh.
      WOtUt8, if in OX0088 Or hi8 hk*tp1 r808, 00&t&d 3tO8PO-',.
      O@iVO-.m$.bOlWiit rmbOX th0 TOid OSd8f. %O WO d 8tiu.
      k beW&d 80 ~~iabtrr80.th0OOM8Y iOr WY -8   0~0081 btr
        rt0kI00~. .anU 0O0ld wt   d0f0at their rooOv0        Under
      ah080 OirOW8tMOO8   8h0 aOO89tMO8 Or 1088 8hM         W08
      ontitled be ought 1108a8 l ~r a tto0r
                                          ? &r to proollide
      hiitiroa.aCtomnod8 @manding the balano0 to which he
                                      + + 8 The ooantyowed hia ab-




      balano0 OU~D&~              (wPba818 -8)




           Vho prori8ion*.or the 8tatUtO autbarIsina(
                                                    the
      001mI8810tw~8~"oo~r8
                         to fir the 8alaryat any 8~5 nob
      la88 than a oertain msas,              andaotmnethanao~
                                                                           338
maorebli 5. C..Qowdy,          page 5




                                    war8 at   8hOir di8ore8loo




             S iwthoX~ar8uW 8ha.t#X%X 80 JM&ary 1, 1944, 8he
                                       baa been ropoxlyrlxd
                                                         lb b,700.    We
                                                  @ourt ther&rtar,   sna
                                          an order r0rt he pa-8       or
                                   ai (8,9m ~PX MBUB and ‘0~8
                                      =; tt@-   .8~&ll8     II=
                                       -0 valid and legal. llot
haTw      b8M.OhW@ by        dia wdox ox~oxden or raid. Dlotrlot
Jud~8,     the* hwe rinoo“31.’
                          t lx bop8+n
                                 ”       boon in toroe ankerr6ot.
                           baot lwolvo~ la thlr 09lnlon,we
                 While tb aa8ter
8.riO~.qPMtfon     8& WUtitUt$OM~it~ Of th0 PPOV181OB8    Or the
&88  paXmph   0r *ial&   8884O-,;mumk : a8 uoll a8 that part Of
it8 rir88 paxa&rap&*ioh XOd8;ed rblio*r¶

                 -+ * + or ia 8he 418Oretioaor the c0ml8-
         8hwr8     Cwrt,: 0~8 oi the Jwy Bwsd of raid #tunty."

                 ~n~idp   0r   8M   rw0m~~w       anmer8 aroneoe88err80
 tb8   pu08tion8fqmitted+
maoreble   3.   0. Qeldy,   page 6   4   339




Lmt%P